Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ophelia Azriel De’Lonta appeals the jury verdict in favor of Defendant Sarah Pruitt and the district court’s prior order granting the other Defendants’ motion for summary judgment in De’Lonta’s 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* De’Lonta v. Pruitt, No. 7:ll-cv-00483-JCT-RSB (WD.Va. Sept. 11, 2012; July 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*939terials before this court and argument would not aid the decisional process.

AFFIRMED.


 We note that the only issue De’Lonta raises with respect to the jury trial is Pruitt's failure to timely respond to De’Lonta's revised mo-tron to compel production of documents. We find no reversible error in this regard.